UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* The Herzfeld Caribbean Basin Fund, Inc. (Name of Issuer) Common stock (Title of Class of Securities) 42804T106 (CUSIP Number) 119 Washington Avenue, Suite 504 Miami Beach, FL 33139 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 12, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 42804T106 13D Page 2 of 4 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Erik M. Herzfeld, et al. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Miami Beach, Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)[] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.01% TYPE OF REPORTING PERSON (see instructions) IN, IA CUSIP No. 42804T106 13D Page 3 of 4 Pages Item 1.Security and Issuer. This Schedule 13D relates to the common stock of The Herzfeld Caribbean Basin Fund, Inc. (CUBA) (the “Issuer”).The address of the principal executive offices of the Issuer is: 119 Washington Avenue, Suite 504 Miami Beach, FL 33139 Item 2.Identity and Background. (a) This statement is filed on behalf of Erik M. Herzfeld, et al. (the “Reporting Person”) with respect to common stock owned individually by the Reporting Person and in his role as portfolio manager of client accounts of Thomas J. Herzfeld Advisors, Inc. a registered investment adviser for which Mr. Herzfeld has a dispositive and/or voting power (“Accounts”). (b) The principal business address of the Reporting Person is 119 Washington Avenue, Suite 504 Miami Beach, FL 33139. (c) The Reporting Person is the Managing Director of Thomas J. Herzfeld Advisors, Inc. a registered investment adviser whose principal place of business is 119 Washington Avenue, Suite 504 Miami Beach, FL 33139. (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors); (e) During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result thereof were or are subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities law or finding any violation with respect to such laws; and (f) The Reporting Person is a citizen of the United States. Item 3.Source or Amount of Funds or Other Consideration. With respect to those shares for which the Reporting Person owns individually with sole dispositive power, the Reporting Person used approximately $797,000 to purchase the common stock reported in this filing through primary and pro-rata oversubscription based on the exercise of common share purchase rights.With respect to those shares held in the Accounts for which the Reporting Person has shared dispositive and/or investing power, the respective investment advisory clients of Thomas J. Herzfeld Advisors, Inc. used approximately $470,000 to purchase the common stock reported in this filing through primary and pro-rata oversubscription based on the exercise of common share purchase rights.All funds used to purchase common stock were assets of the Reporting Person or respective investment advisory clients.In addition, none of the funds used to purchase the common stocks were provided through borrowings of any nature. Item 4.Purpose of Transaction. The Reporting Person acquired the common stock for investment purposes in consideration of the future prospects of the Issuer as an effective long-term investment.The Reporting Persons may acquire additional shares of common stock, or dispose of the shares of common stock, from time to time, in open market or privately negotiated transactions.Except as set forth above, the Reporting Person has no plans or proposals with respect to any of the matters set forth in paragraphs (a) through (j) of Item 4 of Schedule 13D. Item 5.Interest in Securities of the Issuer. (a) The aggregate number of common stock to which this Schedule 13D relates is 279,026 common stock representing 5.01% of the 5,569,606 shares outstanding as reported by the issuer as of December 8, 2014. (b) With respect to the shares of common stock owned individually, the Reporting Person beneficially owns with sole power to vote and dispose of 163,258 shares of common stock.With respect to the Accounts, the Reporting Person beneficially owns, with shares power to vote and/or dispose of 115,768 shares of common stock. (c) On December 4, 2014 through primary and pro-rata oversubscription based on the exercise of common share purchase rights the Reporting Person has purchased a total of 117,688 shares of common stock at the subscription price of $6.77 per share. On December 4, 2014 through primary and pro-rata oversubscription based on the exercise of common share purchase rights the advisory clients purchased a total of 69,413 shares of common stock at the subscription price of $6.77 per share. (d) The owner of each of the Accounts individually has the right to receive and the power to direct the receipt of dividends from, or proceeds from the sale of, the shares of common stock.To date no owner of an Account holds more than 5% of the Issuer’s common shares. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Except for the investment advisory agreements between Thomas J. Herzfeld Advisors, Inc. and the owners of the Accounts, there are no contracts, arrangements, understandings or relationships (legal or otherwise) between the Reporting Person and any other person with respect to any securities of the Issuer. Item 7.Material to Be Filed as Exhibits. None. CUSIP No. 42804T106 13D Page 4 of 4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Thomas J. Herzfeld Advisors, Inc. /s/ Thomas J. Herzfeld Thomas J. Herzfeld President December 19, 2014 Date
